
	
		II
		110th CONGRESS
		2d Session
		S. 2660
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2008
			Mr. Sanders (for
			 himself, Ms. Snowe,
			 Mr. Kerry, Ms.
			 Collins, Mr. Kennedy, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Federal Power Act to ensure that the mission
		  and functions of Regional Transmission Organizations and Independent System
		  Operators include keeping energy costs as low as reasonably possible for
		  consumers, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Consumer Protection and Cost
			 Accountability Act.
		2.Requirements
			 relating to transmission organizations
			(a)DefinitionsIn
			 this Act:
				(1)CommissionThe
			 term Commission means the Federal Energy Regulatory
			 Commission.
				(2)Lowest
			 reasonable costThe term lowest reasonable cost
			 means the lowest total delivered cost to consumers consistent with the
			 provision of reliable service.
				(3)Transmission
			 OrganizationThe term Transmission Organization has
			 the meaning given the term in section 3 of the Federal Power Act (16 U.S.C.
			 796).
				(b)Rate and
			 charges; schedules; suspension of new ratesSection 205 of the Federal Power Act (16
			 U.S.C. 824d) is amended by adding at the end the following:
				
					(g)Requirements
				relating to Transmission Organizations
						(1)Definition of
				lowest reasonable costIn this subsection, the term lowest
				reasonable cost means the lowest total delivered cost to consumers
				consistent with the provision of reliable service.
						(2)Consideration
				of Transmission Organization ratesWith respect to determining
				whether a rate or charge made, demanded, or received (including any rule or
				regulation promulgated by a Transmission Organization relating to a rate or
				charge made, demanded, or received) is consistent with each requirement
				described in subsection (a) or section 206, as applicable, the Commission shall
				consider whether the rate or charge (including each rule or regulation relating
				to the rate or charge) would enable the Transmission Organization to provide,
				or facilitate the provision of, reliable service to consumers at the lowest
				reasonable cost.
						(3)Consideration
				of Transmission Organization rate changesIn determining whether
				any filing by a Transmission Organization to establish or change a rate or
				charge made, demanded, or received (including any rule or regulation
				promulgated by a Transmission Organization relating to a rate or charge made,
				demanded, or received) is consistent with each requirement described in
				subsection (a), the Commission shall consider whether the rate or charge
				(including each rule or regulation relating to the rate or charge)
				would—
							(A)provide consumer
				benefits that outweigh any anticipated direct or indirect costs to consumers,
				as demonstrated by a cost-benefit analysis to be submitted by the Transmission
				Organization to the Commission; or
							(B)have only a de
				minimus impact on the total delivered costs to consumer.
							(4)Biennial
				auditsThe Commission shall ensure that each Transmission
				Organization is subject to biennial, independent audits that—
							(A)include—
								(i)an assessment of
				the performance of the Transmission Organization; and
								(ii)recommendations
				to lower the costs and improve the performance of the Transmission
				Organization; and
								(B)are made
				available to the
				public.
							.
			(c)Annual
			 reportsNot later than 1 year
			 after the date of enactment of this Act, and annually thereafter, the
			 Commission shall submit to the appropriate committees of Congress a report
			 describing each determination of the Commission with respect to whether each
			 Transmission Organization provides, or facilitates the provision of, reliable
			 service at the lowest reasonable cost to consumers.
			
